DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
Priority
This application claims priority under 35 U.S.C. § 119(e) to: U.S. Provisional Patent Application No. 62/872,419 filed on July 10, 2019; U.S. Provisional Patent Application No. 62/912,349 filed on October 8, 2019; and U.S. Provisional Patent Application No. 62/969,773 filed on February 4, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2022 complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Amendments to claims 1 and 11 have been entered.
Claims 1-20 are currently pending.
Response to Remarks
The newly added limitations were addressed in the AFPC dated July 27, 2022.  No new arguments concerning the newly found art have been presented.
Applicant contends that the amended feature of switching between operation modes that are identified based on a measurement sampling rate is not an abstract idea.  
The Examiner agrees and withdraws the 101 rejection.  
Examiner’s Comment
The Examiner interprets index as referring to the Doppler/velocity bin number.  See claims 7 and 17.  The Examiner interprets tap as an index referring to the range/time bin number.  See Spec. Para. 240 (citing “the third dimension may correspond to the delay tap index (which can be translated to the measurement of range or equivalently the time of flight of the received signal).”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachesd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11 and 19 are rejected under 35 U.S.C. 102(a)(2) as being obvious over Santra (US 2020/0116850) in view of Connors (US 4, 150,379) and Zwarts (US 5,442,362).
As to claim 1 and 11, Santra teaches an electronic device, the electronic device comprising: 
a radar transceiver (Fig. 1 item 102 see also Para. 30 “Method 300 may be implemented, for example, by millimeter-wave radar 102.”); and 
a processor operably connected to the radar transceiver (Fig. 1 item 104), 
the processor configured to: 
identify, based on signals received through the radar transceiver, a peak of the received signals in a current time slot (Para. 39 “A peak at an index (x.sub.i,y.sub.j) of the range-Doppler map is associated with a target present at range R.sub.i and traveling with Doppler velocity ν.sub.j, where range R.sub.i corresponds with bin i of the range bins, and Doppler velocity ν.sub.j corresponds with bin j of the Doppler velocity bins.” Fig. 3 items 310 and 320), 
determine whether the peak in the current time slot corresponds to a tracked target based on comparing a location of the peak in the current time slot with a location of a peak corresponding to the tracked target in a previous time slot as a function of a movement speed threshold (Para. 66 “compared with historic tracks … Each identified target, then, may be associated with a track in which the last reported range and Doppler velocity are closest to it” see also Para 37 “range bins adjacent to the bin exhibiting a peak are also associated with a target to account for possible errors in the range bin identification (e.g., one bin before and one bin after the range bin exhibiting the peak, two bins before and two bins after the range bin exhibiting the peak, etc.).” see also Para. 44 “The Doppler frequency f.sub.d may result in a change in amplitude and phase of intermediate frequency signal S.sub.IF over slow time. Thus, it is possible to estimate the velocity ν by performing an FFT along the slow time and comparing the peaks of the FFT with a threshold,” see also Para. 46 “it is possible to perform the identification of target range bins (step 308) taking into account the ambiguity function and the typical movement velocity ν of a human.”), and 
in response to a determination that the peak in the current time slot corresponds to the tracked target, update tracking information for the tracked target associated with the peak in the current time slot (Para. 67 “If no track has a range and Doppler velocity that are close enough to a particular identified track … a new track is created.”  See also Para. 68 “Tracks not associated with identified target … may be cancelled.”).
Santra does not teach switching operation modes of a radar based on a peak.
In the same field of endeavor, Connors teaches “The transition from the search mode to the automatic tracking mode is then effected by coupling the output of peak detector 14 (7:14-17).”
In view of the teachings of Connors, it would have been obvious to a person having ordinary skill in the art to apply the teachings of Connors to Santra in order to have a search mode and a track mode wherein a track mode is applied whenever a peak of a return signal crosses a signal-to-noise threshold indicating a presence of a target thereby improving allocation of radar parameters.  For example, once a target is found and tracked, the radar parameters can be adjusted to set said parameters based on range and velocity of said target to improve resolution.    
Santra in view of Connors does not teach operation modes identified by a sampling rate.
In the same field of endeavor, Zwarts teaches “in the first mode, pulsed control signals having a length of 1 μsec at a pulse repetition time of 200 μsec. Consequently, the range resolution is approximately 150 m. Matched filter 9 consists of a bandpass filter having a bandwidth of 1 MHz. A/D converter 11 samples the output of detector 10 at a frequency of 2 MHz. This means that in the first mode, 400 digitized measuring values are fed to video processor 6 between two transmitter pulses. In the second mode, signal generator 1 generates pulsed control signals having a length of 0.1 μsec at a pulse repetition time of 200 μsec. The range resolution is now approximately 15 m. Matched filter 12 consists of a bandpass filter having a bandwidth of 10 MHz. A/D converter 14 samples the output of detector 13 at a frequency of 20 MHz. This means that in the second mode, 4000 digitized samples are generated between two transmitter pulses (3:17-24).”
One of ordinary skill understands that a longer pulse has more power and shorter pulse has better resolution.  See e.g. Lindenfield (US 2019/0227143) Para. 21.
In view of the teachings of Zwarts, it would have been obvious to apply Zwart’s first mode having longer pulse and 400 samples to the detection mode in Santra as modified by Connors in order to increase probability of detection and reducing false alarms based on having higher signal-to-noise and then apply Zwarts second mode to track the targets because the second mode having less pulse width and 4000 samples would have a higher resolution that would be useful in keeping targets separated.  
As to claims 9 and 19, Santra in view of Connors and Zwarts teaches the electronic device of claim 1 and method of claim 11, wherein the processor is further configured to: identify, based on the received signal through the radar transceiver, a plurality of peaks in the received signals to detect a plurality of targets; perform Doppler estimation based on the identified peaks of the received signals to identify corresponding locations of the detected targets, respectively (Santra: Para. 66 “Each identified target, then, may be associated with a track in which the last reported range and Doppler velocity are closest to it.”); 
identify, based on a threshold (Santra: Para. 36 “targets are identified during step 308 using a peak searching algorithm that compares the value of each bin with a threshold.” See also Para. 69 “if the difference is greater that a threshold, the angle of arrival determined during step 802 is not used for tracking purposes”), 
a closest moving target that includes a shortest distance among others of the detected targets (Santra: Para. 66 ‘Each identified target, then, may be associated with a track in which the last reported range and Doppler velocity are closest to it.”); and 
determine the closest moving target for tracking in the received signals (Santa: Para. 66. “tracked target … closest to it.”  See also Para. 70 “lower than the threshold” see also Para 71 “a prediction of an angle of arrival change for each identified target is generated based on an estimate of tangential velocity…”).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being obvious over Santra in view Connors and Zwarts in further view of Taylor (US 4,137,532).
As to claims 2 and 12, Santra in view of Connors and Zwarts teaches the electronic device of claim 1 and method of claim 11, wherein the processor is further configured to: obtain, based on a range of a tap (Santra: Para. 33 “round trip delay” see also Para. 3 “time delay” see also Para. 40 “, a range-Doppler index is identified during step 322 for each target”), the received signals to detect the tracked target (Santra: Para. 66 “During step 804, each identified target is associated with a tracked target (e.g., previously stored in memory) based on the range and Doppler velocity (estimated in step 616).”); 
compute, based on the received signals, a range Doppler map including a two-dimensional (2D) map comprising a distance and a speed associated with the tap (Santra: Para. 40); and 
 (Santra only describes filtering in general terms.  See Para. 27).
In the same field of endeavor, Taylor teaches “The filters referred to a filter No. 1 and filter No. 2 are assumed to respond to zero velocity echoes are used in conjunction with a CFAR system … completely blank the outputs therefrom in ground clutter areas.  This can be accomplished, for example, by a conventional form of clutter map well known in the art (5:55-61, Fig. 3).”  
In view of the teachings Taylor, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply filtering as taught by Talyor to the teachings of range-Doppler data in Santra in view of Connors in order to blank out the clutter thereby improving the signal-to-noise quality of the range-Doppler spectrum.  
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Connors, Zwarts and Taylor and in further view of Cook (US 2011/0025546).
As to claims 3 and 13, Santra in view of Connors, Zwarts and Taylor does not teach the electronic device of claim 2 and method of claim 12, wherein the processor is further configured to: determine a compensation coefficient based on the tap; and compensate, based on the determined compensation coefficient, for signal artifacts in the received signals before computing the range Doppler map.
In the same field of endeavor, Cook teaches “The clutter reference phase shift is measured or calculated at 602-8, and used to calculate a sensor motion compensation coefficient or correction factor at 602-9. At 602-11, the original complex time samples are complex multiplied by multiplier 602-11, and the new motion-compensated complex time samples are processed by the range compression block 602-12, the Doppler compression 602-13, and target detection processing 650 (Para. 34 Fig. 7).”
In view of the teachings of Cook, it would have been obvious to a person having ordinary skill in the art to apply motion compensation coefficients to the radar data as taught by Santra in view of Connors and Taylor in order to reduce the effects of motion thereby improving the signal-to-noise and resolution of the radar data.  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Connors and Zwarts and in further view of Falk (US 2007/0247351).
As to claims 5 and 15, Santra in view of Connors and Zwarts teaches the electronic device of claim 1 and method of claim 11, wherein to identify the peak, the processor is further configured to: 
compute a range profile from a range Doppler map based on a threshold that is determined based on a noise floor estimation (Santra: Para. 49 “SNR threshold”); 
See Para. 27); and 
obtain the peak from remaining set of taps in the computed range profile (Santra: Para. 4 “by selecting a peak in the first range-Doppler map or the second range-Doppler map”).
In the same field of endeavor, Falk teaches “Referring to FIG. 2, the detector 22 in FIG. 1 has a threshold that eliminates the noise in the averaged correlated signals 21, and allows only signals above the threshold to pass (Para. 72).”
In view of the teachings of Falk, it would have been obvious to a person having ordinary skill in the art to remove signals, e.g. noise, that fall below a noise signal in order to improve the signal-to-noise ratio of the peaks in the range-Doppler maps as taught by Santra in view of Connors thereby also improving the resolution of the at least one peak.  
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Connors, Zwart and Falk and in further view of Luebbert (US 2015/0331098).
As to claims 6 and 16, Santra in view of Connors, Zwarts and Falk does not teach the electronic device of claim 5 and method of claim 15, .
Luebbert teaches a rank-order filter that determines a noise floor based on a median.  See Luebbert Para. 25.  This filter is also based on a range profile as seen in Fig. 1 of Luebbert.
In view of the teachings of Luebbert, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the noise filtering as taught by Santra in view of Connors and Falk wherein the median of the noise floor of a range profile is determined in order to determine an appropriate noise floor so that the noise can be filtered out each of the range profiles in the range-Doppler matrix as taught by Santra in view of Falk to optimize signal-to-noise.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Connors and Zwarts and in further view of Stockman (US 9,971,027).
As to claims 7 and 17, Santra in view of Connors and Zwarts teaches the electronic device of claim 1 and method of claim 11, wherein the processor is further configured to: identify an index of Doppler bin that includes a higher power than other Doppler bins in a range Doppler map at an index of the identified peak (the peak as taught by Santra, see Para. 36 “for bins containing values greater than the threshold, a peak f.sub.p is identified by scanning the range bin vector from, e.g., left to right, and by detecting a negative slope from adjacent bins.”, and the power as taught by Santra, e.g. Para. 47 “SNR”.  Note that SNR is a well-known equation wherein the radar return is proportional to power.); and 
generate the index of Doppler (Para. 54 “kth Doppler bin has the peak”).
Santra in view of Connors does not teach the limitation based on an iteration to null out positive and negative indices of Doppler bin. 
In the same field of endeavor, Stockman teaches “Doppler-domain clutter nulling (that is, “Doppler nulling”) may be a radar system's primary defense against clutter, for example, against terrain surface clutter, while adaptive spatial nulling according to aspects of the invention may serve only as a supplemental and/or additional mitigation of clutter. For example, aspects of the invention may supplement Doppler nulling of clutter for range-azimuth resolution cells … (2:65 -3:10).”
In view of the teachings of Stockman, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply Doppler clutter nulling to the signal processing of Santra in view of Connors in order to remove effects of clutter thus improving resolution.  One of ordinary skill understand that a moving platform and/or moving target would have positive and negative Doppler frequencies generated by the terrain/target based on angle, e.g.                     
                        
                            
                                f
                            
                            
                                d
                            
                        
                        =
                        
                            
                                2
                                π
                                v
                                
                                    
                                        cos
                                    
                                    ⁡
                                    
                                        θ
                                    
                                
                            
                            
                                λ
                            
                        
                    
                 which is the well-known Doppler equation wherein                     
                        λ
                    
                 is wavelength and theta is the angle projected onto the line of sight which varies across the terrain hence the positive and negative Doppler frequencies.  And, of course, v is velocity of the ground/terrain with respect to a moving platform.  This technique is equally applicable to motion of the target, sensor platform or both because the “relative” motion is due to motion seen with respect from the target to and from the platform and vice versa.  
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Connors and Zwarts and in further view of Alland (US 2009/0085800).
As to claims 10 and 20, Santra in view of Connors and Zwarts teaches the electronic device of Claim 9 and method of claim 19, where[in] the processor is further configured to: perform a  (Santra: Para. 77 the radar uses phase to determine azimuth); 
estimate, based on the range Azimuth map, corresponding angles of the detected targets, respectively (Santra: Para. 77 “angle of arrival”); 
identify, based on the threshold, the closest moving target that includes a shortest angular distance the other detected targets (Santra: Para. 72 “the difference in angle of arrival estimated in step 802 and the previous angle of arrival is lower than an angle threshold (see step 806)” see also Para. 69-71); and 
determine to track the closest moving target (Santra: Para. 69-72 as already cited).
Santra teaches sound to perform beamforming instead of radar.  See Para. 77.  
In same field of endeavor, Alland teaches “The processor 14 then forms a ranging FFT, a range cutoff, a Doppler FFT, and a digital beam forming FFT to transform the data from each receive subarray 16B into range-Doppler-angle bins, as illustrated in FIG. 6.”  Please also refer to Fig. 5.  
In view of the teachings of Alland, it would have been obvious to a person of ordinary skill in the art to apply beamforming techniques in order to transform the Doppler-Range map/matrix as taught by Santra in view of Connors into a range-Doppler-Azimuth map as taught by Alland thereby further improving resolution by adding a third dimension.  Moreover, the radar as taught by Santra in view of Alland is now performing the beamforming thus reducing number of sensors needed.  
Allowable Subject Matter
Claims 4, 8, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 14,the prior art does not teach the electronic device of claim 3 and method of claim 13, wherein the processor is further configured to: identify the tap as a reference tap at a vicinity of leakage tap based on comparison of an amplitude of the tap with an amplitude of an adjacent tap; determine, using the reference tap, the compensation coefficient as a ratio of complex impulse response (CIR); and determine a validity of compensation based on a variation of the compensation coefficient, wherein to compensate for the signal artifacts, the processor is further configured to apply the compensation coefficient to the CIR to generate a compensated CIR.
Regarding claims 8 and 18, Flacke teaches “After detection of the targets in the standard mode the method switches to a precision mode, in which the distance measuring range of the radar sensor is adapted to the target surroundings detected in the standard mode.”  Flacke does not teach a second mode having a higher sampling rate than the first mode.  The prior art of recording including Zwarts and Lindenfield both teach different sampling rates having different resolution but do not specify changing the sampling rate based on peak detection.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W JUSTICE/Examiner, Art Unit 3648